DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5-7, 9 and 14-16 cancelled.  
Claims 1-4, 8, 10-13 and 17 are pending.

Claims 1 and 10 have been amended with the allowed features of the original claims 6 and 15, which are now cancelled.

Allowable Subject Matter
Claims 1-4, 8, 10-13 and 17 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 10 are allowed since there is no prior teaches a display panel, wherein the parallel line is located on an inner side of the signal line, and the inner side of the signal line is a space in which the active switch is connected to the pixel electrode in the overlapping area; wherein the signal line comprises a main line and a first protruding line; the first protruding line draws close to an outer side of the signal line and is located in the overlapping area, and the first protruding line is connected to the main line, wherein joints are oblique lines, and the main line and the first protruding line are both vertical; and the parallel line comprises a second protruding line, and the second protruding line draws close to the first protruding line, and protrudes from a remaining vertical part of the parallel line.

Claims 2-4, 8, 11-13 and 17 are allowed since they depend on the allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871